DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 1-14 are pending.

Information Disclosure Statement
3. 	The information disclosure statement (IDS) submitted on 08/04/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the Examiner.  

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Hamlin et al. (US Pub. No. 2020/0304543 A1 hereinafter “Hamlin”) in view of Iverson et al. (US Pub. No. 2012/0054400 A1 hereinafter “Iverson”), and further in view of DeCamp et al. (US Pub. No. 2021/0072792 A1 hereinafter “DeCamp”).
Referring to claim 1, Hamlin discloses a management system for an access of an electronic device to a host (Hamlin – see Fig. 1), comprising: 
a docking station device (Hamlin – Fig. 1, computing device 102), comprising: 
an interface, configured to receive a signal of the electronic device (Hamlin – Fig. 1, ports 120 coupled to resources 124); 
a hub controller, coupled to the interface and the host and configured to determine whether the electronic device has transmission speed based on the signal of the electronic device received from the interface (Hamlin – Fig. 1 & par. [0019, 0020, 0032, 0033] discloses a firmware 110 coupled to the ports 120 and the computing device 102. Firmware 110 is configured using a policy enforcement module 112 and configurations 118 to enable/disable download and upload speeds of signals of the resources 124 received from the ports 120.); 
a control circuit, coupled to the hub controller and configured to identify the type of the electronic device so as to generate type data (Hamlin – Fig. 1 & par. [0019, 0020, 0032, 0033, 0039] disclose a controller 122 executing code stored in the firmware 110 and determining which particular resources are accessible to the computing device.); and 
a transceiver circuit, coupled to the control circuit (Hamlin – Fig. 1 shows ports 120 coupled with controller 122.); and 
a backend server, communicatively connected to the transceiver circuit and configured to determine whether the electronic device has the permission to access the host according to the type data received, through the transceiver circuit, from the docking station device (Hamlin – Fig. 1 & par. [0017, 0020, 0025, 0027-0033] disclose a policy server 144 communicatively connected to the ports 120 and the policy server 144 determines permission access between the resources 124 and the computing device 102.).
Hamlin fails to explicitly disclose the docking station device, comprising: the hub controller configured to determine whether the electronic device has high or low transmission speed based on the signal of the electronic device received from the interface; an Internet-of-Thing transceiver circuit, coupled to the control circuit; and the backend server, communicatively connected to the Internet-of-Thing transceiver circuit and configured to determine whether the electronic device has the permission to access the host according to the type data received, through the Internet-of-Thing transceiver circuit, from the docking station device.
Iverson discloses the docking station device, comprising: the hub controller configured to determine whether the electronic device has high or low transmission speed based on the signal of the electronic device received from the interface (Iverson – Figs. 1, 4 & par. [0058-0063] disclose a docking station 120 having a hub using an interrupt to report that a new physical device is coupled to the controller of the docking station and detecting whether the physical device of the mobile media apparatus is a low, full or high speed device.).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include Iverson’s  teachings with Hamlin’s teachings for the benefit of implementing a system and method that allows a first electrical apparatus to act as the host while receiving electrical power from a second electrical apparatus and while also complying with the traditional USB specifications (Iverson – par. [0005]).
Hamlin and Iverson fail to explicitly disclose an Internet-of-Thing transceiver circuit, coupled to the control circuit; and the backend server, communicatively connected to the Internet-of-Thing transceiver circuit and configured to determine whether the electronic device has the permission to access the host according to the type data received, through the Internet-of-Thing transceiver circuit, from the docking station device.

DeCamp discloses an Internet-of-Thing transceiver circuit, coupled to the control circuit (DeCamp – Fig. 9 shows the wireless transceiver 979 coupled to controller 966. Par. [0125] discloses the wireless transceiver of the docking station supports a wireless standard like IoT communication.).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include DeCamp’s teachings with Hamlin and Iverson’s teachings for the benefit of integrating a docking station into a display apparatus, clutter may also be further reduced by communicating at least some power and/or data (e.g., power from the docking station to the display apparatus and/or video signals from the docking station to the display apparatus) via directly interfacing (without a separate cable) compatible connectors on the docking station and the display apparatus (rather than by running detachable power and/or video cables between the docking station and the display apparatus) (DeCamp – par. [0045]).

Referring to claim 2, Hamlin, Iverson and DeCamp disclose the management system of claim 1, wherein the hub controller is configured to allow the signal transmission between the electronic device and the host when the hub controller determines that the electronic device has low transmission speed (Iverson – Figs. 1, 4 & par. [0058-0063] disclose a docking station 120 having a hub using an interrupt to report that a new physical device is coupled to the controller of the docking station and detecting whether the physical device of the mobile media apparatus is a low, full or high speed device.).

Referring to claim 3, Hamlin, Iverson and DeCamp disclose the management system of claim 1, wherein the control circuit is configured to identify the type of the electronic device according to the signal received from the hub controller (Hamlin – Fig. 1 & par. [0019, 0020, 0032, 0033, 0039] disclose a controller 122 executing code stored in the firmware 110 and determining which particular resources are accessible to the computing device.) in response to determination of the hub controller that the electronic device has high transmission speed so as to generate the type data (Iverson – Figs. 1, 4 & par. [0058-0063] disclose a docking station 120 having a hub using an interrupt to report that a new physical device is coupled to the controller of the docking station. The docking station can detect whether the physical device supports a high-speed connection using two special signal states: Chirp J and Chirp K. In the Chirp J state, only the D+ line is driven, and in the Chirp K state, only the D- line is driven. During the reset, a physical device that supports a high-speed connection sends a Chirp K. A high-speed-capable physical host detects the Chirp K and responds with a series of alternating Chirp K and Chirp J. On detecting the pattern KJKJKJ, the physical device removes its full-speed pull-up and performs all further communications at high speed.).

Referring to claim 4, Hamlin, Iverson and DeCamp disclose the management system of claim 3, wherein the control circuit is configured to transmit the type data, through the Internet-of-Thing transceiver circuit, to the backend server (Hamlin – Fig. 1 & par. [0019, 0020, 0032, 0033, 0039] disclose a controller 122 executing code stored in the firmware 110 and determining which particular resources are accessible to the computing device. Par. [0017, 0020, 0025, 0027-0033] disclose a policy server 144 communicatively connected to the ports 120 and the policy server 144 determines permission access between the resources 124 and the computing device 102. DeCamp – Fig. 9 shows the wireless transceiver 979 coupled to controller 966. Par. [0125] discloses the wireless transceiver of the docking station supports a wireless standard like IoT communication.).

Referring to claim 5, Hamlin, Iverson and DeCamp disclose the management system of claim 4, wherein the backend server configured to determine whether the electronic device has the permission to access the host according to the received type data and permission data stored in the backend server and to send back result data to the docking station device (Hamlin – Fig. 1 & par. [0017, 0020, 0025, 0027-0033] disclose a policy server 144 communicatively connected to the ports 120 and the policy server 144 determines permission access between the resources 124 and the computing device 102. The policy server sends a configuration to the docking station when its determined which particular resources are accessible to the computing device.).

Referring to claim 6, Hamlin, Iverson and DeCamp disclose the management system of claim 5, wherein the hub controller is configured to allow the signal transmission between the electronic device and the host (Iverson – Figs. 1, 4 & par. [0058-0063] disclose a docking station 120 having a hub using an interrupt to report that a new physical device is coupled to the controller of the docking station and detecting whether the physical device of the mobile media apparatus is a low, full or high speed device for data communication.) when the hub controller receives from the backend server the result data that the electronic device has the permission to access the host (Hamlin – Fig. 1 & par. [0017, 0020, 0025, 0027-0033] disclose a policy server 144 communicatively connected to the ports 120 and the policy server 144 determines permission access between the resources 124 and the computing device 102. The policy server sends a configuration to the docking station when its determined which particular resources are accessible to the computing device.).

Referring to claim 7, Hamlin, Iverson and DeCamp disclose the management system of claim 1, wherein when the interface receives a plurality of signals from a plurality of electronic devices (Hamlin – Fig. 1, ports 120 coupled to resources 124), the docking station device and/or the backend server determine independently for each of the plurality of electronic devices, according to the transmission speed and/or type of each of the plurality of electronic devices, whether to allow the signal transmissions between each of the electronic devices and the host (Hamlin – Fig. 1 & par. [0017, 0020, 0025, 0027-0033] disclose a policy server 144 communicatively connected to the ports 120 and the policy server 144 determines permission access between the resources 124 and the computing device 102. The policy server sends a configuration to the docking station when its determined which particular resources are accessible to the computing device.).

Referring to claim 8, Hamlin, Iverson and DeCamp disclose the management system of claim 5, wherein the permission data stored in the backend server is able to be modified in order to change the type(s) of device(s) to which the host is allowed to connect (Hamlin – Fig. 1 & par. [0017, 0020, 0025, 0027-0033] disclose a policy server 144 communicatively connected to the ports 120 and the policy server 144 determines permission access between the resources 124 and the computing device 102. The policy server sends a configuration to the docking station when its determined which particular resources are accessible to the computing device.).

Referring to claim 9, note the rejection of claim 1 above. The Instant Claim recites substantially same limitations as the above-rejected and discloses and is therefore rejected under same prior-art teachings.

Referring to claim 10, note the rejection of claim 2 above. The Instant Claim recites substantially same limitations as the above-rejected and discloses and is therefore rejected under same prior-art teachings.

Referring to claim 11, note the rejection of claim 3 above. The Instant Claim recites substantially same limitations as the above-rejected and discloses and is therefore rejected under same prior-art teachings.

Referring to claim 12, note the rejection of claim 4 above. The Instant Claim recites substantially same limitations as the above-rejected and discloses and is therefore rejected under same prior-art teachings.

Referring to claim 13, note the rejection of claim 6 above. The Instant Claim recites substantially same limitations as the above-rejected and discloses and is therefore rejected under same prior-art teachings.

Referring to claim 14, note the rejection of claim 8 above. The Instant Claim recites substantially same limitations as the above-rejected and discloses and is therefore rejected under same prior-art teachings.

Conclusion
6.	Claims 1-14 are rejected.
		
The examiner requests, in response to this office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application. When responding to this office action, applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections. See 37 C.F.R.I .Ill(c).
In amending in reply to a rejection of claims in an application or patent under reexamination, the applicant or patent owner must clearly point out the patentable novelty which he or she thinks the claims present in view the state of the art disclosed by the references cited or the objections made. The applicant or patent owner must also show how the amendments avoid such references or objections.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAYTON LEWIS-TAYLOR whose telephone number is (571) 270-7754.  The examiner can normally be reached on Monday through Thursday, 8AM TO 4PM, EASTERN TIME.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye, can be reached on (571) 270-1023. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAYTON LEWIS-TAYLOR/Examiner, Art Unit 2181